DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remark entered on February 26th, 2021.
	Claims 1 – 15 are pending in current application.
	Claim 2 is amended.
	Claims 11 – 15 are newly added.
	
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited claim subject matter regarding, “a cleaning mode”, “a map drawing mode”, “a route planning mode”, “a walking speed”, “a working time”, “a downward looking sensor”, “a climbing angle threshold” and “a recharging voltage” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Pat Pub No.2016/0088755).

Regarding claims 1 and 10, Lee et al shows a control method of a self-moving robot to be combined with functional modules (See at least Figures 5 and 6 for self-moving robot 200 combined with functional module M1/M2 also on Para 0078 and 0081), the self-moving robot including a control mechanism (See at 

Regarding claim 3, Lee et al shows presetting a plurality of operating parameter setting schemes according to operating power and an operating mode of a functional module standard part for combination (See at least Para 0069 – 0072 for recognition preset operating parameter using plurality of preset power ports 26a – 26h with preset specific function module using connection unit 51a/51b/51c for operating power and module recognition); selecting  a corresponding operating parameter setting scheme according to the type of the recognized functional module (See at least Para 0069 – 0072 for recognition preset operating parameter using 

Regarding claim 4, regulating the operating parameter of the self-moving robot according to the type of the currently-combined functional module comprises:
recognizing operating power and an operating mode of the currently-combined functional module by the recognition mechanism ((See at least Para 0069 – 0072 for recognition preset operating parameter using plurality of preset power ports 26a – 26h with preset specific function module using connection unit 51a/51b/51c for operating power and module recognition); 
calculating the operating parameter to be regulated for operating in the combination state ((See at least Para 0069 – 0072 for recognition preset operating parameter using plurality of preset power ports 26a – 26h with preset specific function module using connection unit 51a/51b/51c for operating power and module recognition).

Regarding claim 5, Lee et al shows a cleaning robot (See at least figure 1 for robot 200), the operating mode comprises one of a cleaning mode (See at least 

	Regarding claim 6, Lee et al shows a functional module recognition mechanism (See at least Figure 7 for module recognition unit 276); a control mechanism that regulates an operating mode of the self-moving robot according to a type of the functional module recognized by the recognition mechanism (See at least Para 0069 – 0072 for recognition preset operating parameter using plurality of preset power ports 26a – 26h with preset specific function module using connection unit 51a/51b/51c for operating power and module recognition).

Regarding claim 7, Lee et al shows an upper surface of the self-moving robot is provided with an electric abutting part (See at least figure 2 for upper surface of the self-moving robot 200 provided with an electric abutting part for connecting functional module);
functional modules are provided with a second electric coupling part matched with the first electric coupling part (See at least figure 3 for functional module equipped with coupling power part 51a/51b/51c couple with power port 26a – 26h); the first electric coupling part is electrically connected with the second 
the recognition mechanism receives equipment information of the functional module by virtue of the first electric coupling part and the second electric coupling part (See at least figure 3 for specific layout of the power insert 51a/b/c with respect specific power port 26a-26h for recognition purpose also on Para 0069 - 0072).

Regarding claim 8, Lee et al shows the functional modules comprise air purification module (See at least Para 0092 for air purification module), a humidification module (See at least Para 0104 for humidifier module), a dehumidification module (See at least Para 0009 for dehumidification module) and a home entertainment module (See at least Para 0009 for entertainment module).

Regarding claim 9, Lee et al shows the functional modules are stacked and combined on the self-moving robot (See at least figure 5 and 6 for functional modules M1/M2 are stacked and combined on top of the self- moving robot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat Pub No.2016/0088755) in view of Li et al (CN204839367 in view of English Translation).

Regarding claims 2, 12 and 14, Lee et al shows the operating parameter comprises a working time (See at least Para 0092 for amount of time working for air purification module). Lee et al does not further mentioned walking speed parameter.
Li et al further show operating parameter including walking speed (See at least Para 0057 for walking speed parameter adjustment with respect to air quality sensor 192).
It would have been obvious for one of ordinary skill in the art to adjust robot walking speed of Li, in order to incorporation air quality filtration task progress, as desired by the robot of Lee, Para 0101.  

	Regarding claims 11, 13 and 15, Lee et al shows map drawing mode (See figure 8 for air purification mode mapping on S3; figure 9 for humidifier mode map mapping P3; See also Para 0061 for map generating); cleaning mode (See at least Para 0060 for robot cleaning mode) Li et al further shows route planning mode on (See at least Para 0052 and 0056 for route planning).
It would have been obvious for one of ordinary skill in the art for providing route planning of Li at the time of invention, for robot task autonomous operation .  

Response to Arguments 
In response to applicant’s remark that Lee et al is silent regarding the recited claim limitation regarding, “regulating an operating parameter/operating mode of the self moving robot by the control mechanism according to a type of a recognized currently combined functional module” since the control unit is configured to respectively control operation of robot itself and module itself but does not show controlling the robot according to the module; however, applicant’s remark does not particularly accurate. 
In this instant case, Figures 8, 9, 10 and 11 of Lee et al each shows a corresponding robot operating controlling methods flowchart with respect to/according to recognized functional module on Step S1, Step P1,Step Q1 and Step R1. 
For instance, Figure 8 of Lee et al shows the corresponding controlling method of the robot operating mode according to recognized current combined functional module as air purification module.
Figure 9 of Lee et al shows the corresponding controlling method of the robot operating mode according to recognized current combined functional module as air humdifier module.
Figure 10 of Lee et al shows the corresponding controlling method of the robot operating mode according to recognized current combined functional module as air humdifier module.
Figure 11 of Lee et al shows the corresponding controlling method of the robot operating mode according to recognized current combined functional module as bug repellent module.

Further, Skill in the art could not locate applicant’s characterization for empathized subject matter as respectively controlling module itself for robot operation within applicant’s written description nor within Lee et al.  Applicant is advised to point out the origin of applicant emphasized subject matter. 
In this instant case, the module itself could not be operated without robot itself. Two itself must need and require one another dependently in order to perform the robot operation method properly as exhibited on Figures 8 – 11 of Lee et al and could not be independent from one another.
Without the module itself, the operation of robot itself would not be able to performed operation method exhibited on Figures 8 – 11 for robot operation ;Without the robot itself, the module itself of Lee et al would not have any functionality.   

Furthermore, skill in the art could not locate basis regarding applicant’s interpretation within applicant’s written description regarding, “Lee actually configured to control operation…That is to say…respectively control…module itself…” as exhibited on applicant’s remark page 5 and 6; applicant is advised to point out the origin basis of applicant’s remark.
It is noted that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is also further noted response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., respectively control module itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, applicant states that claims related to “regulating the self-moving robot itself”; however, applicant’s remark does not particularly precise and accurate.
In this instant case, applicant’s recited claim limitation directs, “regulating a operation parameter or a operation mode of the self moving robot” but not “regulating robot itself” where Lee et al shows operations mode to be controlled and implemented accordingly with respect to commensurate recognized functional module on figures 8 – 11 of Lee et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3666